Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance

Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed 3/12/2021, with respect to Oxholm et al (US 2018/0358800) have been fully considered and are persuasive.  The 35 USC 102 rejections has been withdrawn. 
	Applicant amendment independent claims 1 and 8 with objected claim language thus the rejections have been withdrawn and the claims are now considered allowable.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1 and 8, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: wherein the pre-configured feature information comprises first feature information corresponding to the images for training and second feature information corresponding to the images of the second resolution level, wherein the first feature information comprises first content feature information and first style feature information corresponding to the images for training, and wherein the second feature information comprises second content feature information and second style feature information corresponding to the images of the second resolution level.
The closest prior art found:
Oxholm et al (US 2018/0357800) teaches first style feature is applied by the low-resolution stylization subnet, which has been trained using low-resolution style exemplars to recognize and transfer a first type of style feature
However, Oxholm et al fail to teach wherein the pre-configured feature information comprises first feature information corresponding to the images for training and second feature information corresponding to the images of the second resolution level, wherein the first feature information comprises first content feature information and first style feature information corresponding to the images for training, and wherein the second feature information comprises second content feature information and second style feature information corresponding to the images of the second resolution level.
Claims 1, 6-7, 8, 13-14, 15 and 16 are allowed and renumbered as claims 1-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marino et al (US 2017/0278289) teaches APPARATUS, SYSTEMS, AND METHODS FOR INTEGRATING DIGITAL MEDIA CONTENT INTO OTHER DIGITAL MEDIA CONTENT. Figure 2
Navarrete et al (US 10,019,642) teaches Image upsampling system, training method thereof and image upsampling method. Figure 5
Wang (US 2018/0204121) teaches AUDIO PROCESSING METHOD AND APPARATUS BASED ON ARTIFICIAL INTELLIGENCE. Figure 2-3
Oxholm et al (US 2018/0357800) teaches MULTIMODAL STYLE-TRANSFER NETWORK FOR APPLYING STYLE FEATURES FROM MULTI-RESOLUTION STYLE EXEMPLARS TO INPUT IMAGES. Figure 4
Hu et al (US 2019/0026870) teaches Real-time Intelligent Image Manipulation System
MICHELINI et la (US 2019/0141353) teaches IMAGE COMPRESSION/DECOMPRESSION METHOD AND DEVICE, AND IMAGE PROCESSING SYSTEM
LIU et al (US 2019/0220746) teaches IMAGE PROCESSING METHOD, IMAGE PROCESSING DEVICE, AND TRAINING METHOD OF NEURAL NETWORK
Navarrete Michelini et al (US 2018/0315165) teaches Apparatus for upscaling an image, method for training the same, and method for upscaling an image
NAVARRETE MICHELINI et al (US 2020/0057921) teaches IMAGE CLASSIFICATION AND CONVERSION METHOD AND DEVICE, IMAGE PROCESSOR AND TRAINING METHOD THEREFOR, AND MEDIUM
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663